Opinion
Per Curiam,
A highly complex business relationship among a group of film processing enterprises culminated in a series of lawsuits among the various individuals and entities concerned. Eventually, it was agreed between the parties to the many suits that the primary question of who was in default would be determined in an action in equity, which had previously been filed by One of the corporations against another of them. The appellants in this appeal are officers of two of the closely held corporations who sought, unsuccessfully, to intervene in the equity suit as parties plaintiff.
There is no need here to rehearse the twists and turns of the complex of litigation which led to this appeal, particularly in view of the fact that the court below, in its opinion supporting its order refusing intervention, covers these maneuverings in great detail.
From our scrutiny of this record, we are in agreement with the court below that “Petitioners have no personal interest in the funds which have been adequately protected during all the myriad of legal actions, while petitioners were ably, efficiently, and effectively represented by exceptionally competent counsel.” The petitions to intervene were properly refused.
Decree affirmed, costs to be borne by appellants.
Mr. Chief Justice Bell took no part in the consideration or decision of this case.